Citation Nr: 1023103	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation than the 10 
percent assigned for bilateral plantar warts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), in which service connection for bilateral plantar warts 
was granted and the disability was evaluated as zero percent 
disabling.  By a November 2002 rating action, the RO granted 
a higher initial evaluation of 10 percent for bilateral 
plantar warts, effective from the January 23, 2002, date of 
claim.  

As the Board noted in its December 2007 decision and remand 
and its June 2008 decision, the September 2002 VA examination 
report contains a medical opinion by the examining physician 
to the effect that the Veteran's service-connected plantar 
wart condition exacerbates his right Achilles tendon problem.  
The Veteran has argued that his bilateral plantar warts cause 
him to walk on his heels and the insides of his feet, which 
limits his walking distance and causes pain.  The Board in 
December 2007, and again in June 2008, referred for RO 
adjudication a claim for additional musculoskeletal/tendon 
disability of the feet, claimed as secondary to the service-
connected plantar warts.  That issue of entitlement to 
service connection for additional musculoskeletal/tendon 
disability of the feet as secondary to service-connected 
bilateral plantar warts has thus been raised by the record, 
but has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over it, and it referred to the RO 
for appropriate action.  


FINDINGS OF FACT

For the entire initial rating period beginning from the 
January 23, 2002, date of service connection, the Veteran's 
bilateral plantar warts have resulted in disability 
equivalent to moderate injury to each foot, but have not 
resulted in disability equivalent to moderately severe 
disability of either foot.  



CONCLUSION OF LAW

For the entire claim/appeal period beginning January 23, 
2002, the criteria for a separate 10 percent disability 
rating for each foot, but no higher, are met for bilateral 
plantar warts.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5284, 4.118, Diagnostic Code 7819 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, nor, as discussed herein, has the Board identified 
any. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of 38 U.S.C.A. § 5103(a) has been 
satisfied and the requirement of notice under its provisions 
has been satisfied).

Here, the Veteran's appealed claim for a higher initial 
rating for bilateral plantar warts falls squarely within the 
pattern above.  Thus, no additional VCAA notice was required 
with respect to that appealed issue.  Furthermore, in the 
course of appeal, following the Veteran's Notice of 
Disagreement as to the appealed August 2002 rating action 
granting service connection for that disorder, the RO issued 
VCAA letters in January 2006, February 2007, December 2007, 
October 2008, and June 2009 addressing the claim for a higher 
initial evaluation for plantar warts. 
In these letters, the Veteran was informed of the notice and 
duty-to-assist provisions of the VCAA, and was informed of 
the information and evidence necessary to substantiate claims 
for higher initial ratings, and this notice was prior to 
readjudication of the claim by an SOC in June 2004, as well 
as by SSOCs in August 2005, January 2006, August 2007, 
January 2008, October 2008, and April 2010.  These VCCA 
notice letters told the Veteran that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The Board further finds that the RO appropriately assisted 
the Veteran in obtaining indicated treatment and evaluation 
records, and associated all records obtained with the claims 
folder.  Service treatment records were also obtained and 
associated with the claims file.  The RO also informed the 
Veteran including by the appealed rating action, an 
additional rating action in November 2002 (granting a 10 
percent initial evaluation for the disorder), by the SOC, and 
by SSOCs, of records obtained, and thus by implication of 
records not obtained, in furtherance of his plantar warts 
initial rating claim.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  Records of post-service treatment have been 
associated with the claims file.  The Veteran was afforded an 
opportunity to address his claims, and did so by submitted 
statements as well as by statement at VA examinations, as 
discussed infra.  By a documented telephone conversation in 
August 2005, the Veteran withdrew his request for a Decision 
Review Officer (DRO) hearing to address his appealed claims, 
including for a higher initial evaluation for plantar warts.  
He then expressed a desire for a video conference hearing 
before a Veterans Law Judge of the Board.  He was afforded 
notice of a scheduled hearing in January 2007, with that 
notice sent in November 2006 to his last known address of 
record (a Post Office box).  The Veteran failed to appear for 
that hearing, without good cause provided for his failure to 
appeal.  Thus, there is no further desire to address his 
claim that remains unfulfilled.  

The case presents no reasonable possibility that additional 
evidentiary requests would further the appealed claims.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  The Board 
finds that any error in notice and development assistance 
cannot "reasonably affect the outcome of the case," and 
hence will not affect "the essential fairness of the 
[adjudication]" for the initial rating assigned for period 
beginning January 3, 2002.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA examinations for compensation purposes were conducted in 
September 2002, December 2005, and March 2010, addressing 
disabilities including the Veteran's plantar warts.  The 
Board finds that these examinations, taken together with 
records of treatment, as discussed infra, are adequate for 
the Board's adjudication herein.  The Veteran was duly 
afforded the opportunity to produce additional evidence to 
support his claim, and the VA examinations adequately 
evaluated the plantar warts for rating purposes.  To the 
extent ambiguity remained in the record as to the nature of 
his plantar warts and their effect on his functioning - in 
particular, their pain and resulting effect on ambulation 
with pronated gait, as discussed infra - that ambiguity is 
decided in the Veteran's favor herein.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claims for higher initial ratings - that of 
objective or corroborating evidence of greater disability - 
was in this case, based on development already undertaken. 

The RO or Appeals Management Center (AMC) also satisfactorily 
completed development requested by the Board in our December 
2007 and June 2008 remands, by obtaining examination in March 
2010 which, taken together with the balance of the record, 
was adequate for the Board's adjudication herein, as 
discussed supra and infra.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).

A remand for a further examination would not present a 
reasonable possibility of affording a better picture of the 
nature and severity of the claimed plantar warts over the 
rating period, because adequate examinations have already 
been performed without findings indicating significant 
ambiguity in the record or the likelihood of greater severity 
of disability being discovered.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").  
Thus, all required notice and development assistance has been 
afforded to the appellant.

II.  Higher Initial Evaluation for Bilateral Plantar Warts

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).   Staged 
ratings are to be considered for assigning initial ratings 
downstream of grants for service connection, beginning from 
the effective date of service connection, as in this case 
with this claim for bilateral plantar warts.  Fenderson v. 
West, 12 Vet. App 119 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § § 4.1, 
4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran seeks a higher initial evaluation for his 
bilateral plantar warts for the entire rating interval 
beginning from the January 23, 2002, date of service 
connection, above the single 10 percent rating assigned.  The 
Board notes that a Veteran is presumed to seek the highest 
possible evaluation for a disorder unless he or she expressly 
indicates otherwise.  AB, supra.

VA treatment records in 2000 and 2002 reflect ongoing pain in 
the low back following an assault in August 1995 that 
resulted in T11 anterior wedging.  They also reflect headache 
and depression.  However, these records do not show 
complaints,  findings, or treatment for plantar warts.  A  
December 2000 examiner noted that the Veteran's gait was 
normal but slow.  In May 2002 gait abnormalities were noted, 
but their nature or cause was not.  At his VA examinations 
for compensation purposes over the initial rating period, as 
discussed infra, the Veteran has consistently reported that 
he has self-treated his plantar warts since his separation 
from service.

At a September 2002 VA examination of the Veteran's feet for 
compensation purposes, multiple disorders were reviewed, 
including the Veteran's plantar warts.  The Veteran provided 
a history of plantar warts with onset in service 1968 or 
1969, initial electrocautery of the warts in service, and 
conservative treatment over the years since that time 
including soaking and trimming, and treatment with salicylic 
acid pads.  He reported that following service he next tried 
aggressive treatment of the warts himself with salicylic acid 
pads in 1999, but that this resulted in over-erosion through 
the plantar surface, with the plantar warts nonetheless 
returning following that treatment.  The Veteran's claims 
file was unavailable to the examiner for review for the 
September 2002 examination, but the examiner did note his 
report of pronating both feet for ambulation due to the 
severity of pain associated with his plantar warts.  Upon 
examination, the warts were readily observable, one on each 
foot on the lateral aspect of the plantar surface around the 
fifth metatarsophalangeal joint area.  The examiner noted 
that the warts were painful, that they were now essentially 
permanent in nature, and that they caused him to walk in a 
pronated fashion that exacerbated his disorder of the right 
Achilles tendon.  (Regarding the right Achilles tendon, the 
Board notes such aggravation of the Achilles tendon may not 
be considered as an aspect of the Veteran's bilateral plantar 
warts, but rather would constitute a potential separate 
disability as secondary to the plantar wart of that foot 
based on aggravation.  In the Introduction to this decision, 
the Board has referred this secondary service connection 
issue to the RO for appropriate action.  See 38 C.F.R. 
§ 3.310 (2009), as to service connection on a secondary 
basis.)

The Veteran was afforded another VA examination in December 
2005 to address the nature and severity of his bilateral 
plantar warts.  However, medical records of the Veteran were 
again unavailable for review; and the examiner relied on the 
Veteran's self-reported history.  At this examination, he 
reported that in service twice the warts were treated by 
"burning them off."  He reported most recently attempting 
round patches to remove the warts approximately three years 
ago, but said that had been unsuccessful.  He added that 
within the past 12 months he had only treated the warts with 
razor blade filing of the calluses every two weeks, which he 
had been doing for several years.  He reported that this 
self-treatment resulted in bleeding and pain from the 
procedure, but that the filing served to reduce the pain 
associated with the warts for two or three days.  However, 
the tissue would again thicken, and he would again have pain 
so that it becomes, in the examiner's words, "excruciating 
to walk."  The Veteran reported accommodating the condition 
by walking on his heels and the insides of his feet, but that 
as a result he was significantly limited in the distance he 
could walk.  He denied having any systemic symptoms 
associated with the plantar warts, such as fever or weight 
loss.  

Observing the Veteran, the December 2005 examiner noted he 
did not appear to have any gait abnormality associated with 
the plantar warts, and there was no  urticaria, vasculitis, 
or erythema multiforme.  The warts themselves presented on 
the lateral soles of the feet as one-by-one centimeter 
hyperkeratotic yellowish nodules with a central crater, with 
no drainage, bleeding ,or vesiculation.  The examiner noted 
that the warts encompassed less than one percent of the body 
surface.  The examiner diagnosed plantar warts, and said they 
had most likely been persistent from service.

The Veteran was afforded a third VA examination in March 2010 
to address the nature and severity of his bilateral plantar 
warts.  The examiner noted that the warts consisted of a two-
by-two centimeter thickened tender papule with coarsened skin 
and disruption of skin lines on the lateral side of the left 
foot below the fifth digit; and a one-by-one centimeter area 
of scaling thick/coarsened skin with disruption of skin lines 
on the lateral aspect of the fat pad of the right foot.  The 
examiner noted that these warts were both tender.  The 
examiner diagnosed plantar warts, and concluded that they 
resulted in no functional or occupational limitations.  

The Veteran's plantar warts are appropriately rated as benign 
skin neoplasms, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7819, and are thereby to be rated as scars or based on 
limitation of functioning because they are not disfiguring of 
the head, face, or neck.   The Board finds that, based on the 
pain and disruption of normal foot functioning as asserted by 
the Veteran and as supported by the September 2002 VA 
examiner, the bilateral plantar warts are most appropriately 
rated based on limitation of functioning.  

Considering rating criteria for functioning of the foot, the 
Board concludes that the evidence preponderates against the 
plantar warts resulting in impairment in muscle functioning 
of either foot so as to warrant a disability rating under 
Diagnostic Code 5310 for Muscle Group X functioning  
associated with movement of the forefoot and toes and 
propulsion thrust in walking; under DC 5211 for Muscle Group 
XI functioning associate with propulsion and plantar flexion 
of the foot, stabilization of the arch, or flexion of the 
toes; or under DC 5312 for Muscle Group XII functioning 
associated with dorsiflexion, extension of the toes, and 
stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic 
Codes 5310-5312 (2009).  While a condition such as plantar 
warts could conceivably be rated under one of those codes if 
the evidence preponderated to show that functioning of any of 
these muscle groups was limited by the warts or by pain 
associated with the warts, that has not been shown in the 
present case.  

The Board instead believes that the most closely analogous 
rating for the plantar warts, based on impairment of 
functioning of affected parts under Diagnostic Code 7819, 
would be under 38 C.F.R. § 4.71a, DC 5284 (2009), for other 
foot injuries, based on the warts' impairments localized to 
the feet and their impairment of the feet as akin to 
residuals of injury of the feet.  Under DC 5284, where there 
is moderate injury to the foot, a 10 percent rating is 
assigned; where the injury is moderately severe a 20 percent 
rating is assigned; where severe, a 30 percent rating; and 
with actual loss of use of the foot a 40 percent rating is 
assignable. 

While the VA examiner in December 2005 failed to observe a 
pronated gait consistent with the Veteran's assertions of 
gait impairment due to pain associated with his plantar 
warts, the VA examiner in September 2002 did explicitly 
observe that the Veteran's painful plantar warts caused him 
to walk in a pronated fashion bilaterally, consistent with 
his complaints of gait-altering pain.  In addition, the 
December 2005 examiner noted the Veteran's reported habitual 
razor filing, or trimming, of the warts every two weeks to 
afford temporary relief, yet that examiner failed to note 
whether the Veteran had recently performed this filing and 
whether the feet were thus benefitted by this respite of 
reduced wart status at the time of the examination.  

Affording the Veteran the benefit of the doubt rather than 
requiring yet more examination, the Board assumes that in 
fact this December 2005 examination was during a respite 
interval, and that an examination a few days later would 
likely have resulted in observation of the greater pain 
reported by the Veteran and an associated bilaterally 
pronated gait.   The Veteran is competent to address his 
symptoms of disease, and the claims file lacks indications of 
lack of credibility of the Veteran in this case.  In his 
statements, including at VA examinations, he has described 
significant impairment of each foot in ambulation, with pain 
and limited walking due to his plantar wart on each foot.  
The Board finds these assertions to be largely consistent 
with the medical evidence of pain associated with the plantar 
warts and associated altered, and somewhat limited, 
ambulation.  

Although the March 2010 examiner did not expressly find 
pronation of each foot, he did not find an absence of 
pronation either, but rather provided the sparse observation 
that the Veteran's bilateral plantar warts did not result in 
functional or occupational limitations.  More specific 
findings would certainly have been helpful in this case, but 
are ultimately not necessary in this case because the Board 
here affords the benefit of the doubt to the Veteran in 
concluding that his bilateral plantar warts do result in 
pronated ambulation, to avoid pain, with some limited 
impairment of functioning associated with the plantar wart of 
each foot.  This is consistent with the March 2010 examiner's 
findings of tender and coarsened skin, with disruption of 
skin lines due to the bilateral plantar warts.  

The Board accordingly concludes that the weight of the 
evidence favors a grant of a separate 10 percent evaluation 
for each foot for the plantar wart on that foot, based on 
each plantar wart constituting a benign neoplasm with 
associated impairment of functioning of each foot consistent 
with moderate foot injury.  The Board also concludes that the 
preponderance of the evidence is against more severe 
impairment of each foot so as to warrant a 20 percent rating 
under DC 5284 as consistent with moderately severe foot 
injury, because impairment equivalent to moderately severe 
injury of each foot due to the plantar wart of that foot is 
not substantively supported by either assertions of the 
Veteran or by the medical evidence of record.  38 C.F.R. §§ 
4.71a, DC 5284, 4.118, DC 7819.   

Because the Board finds that the evidence preponderates 
against entitlement to a still higher, 20 percent evaluation 
for each foot under any applicable code, the benefit-of-the-
doubt doctrine does not apply to that extent.  38 U.S.C.A. 
§ 5107(b); 38C.F.R. § 3.102.

The Board has reviewed the entire record and finds that the 
separate 10 percent rating assigned for the plant wart of 
each foot by virtue of this decision is warranted for the 
entire initial rating period beginning from the January 23, 
2002, date of receipt of claim for service connection, and 
also reflects the most disabling the plantar wart of each 
foot has been since the veteran filed his claim for service 
connection for plantar warts on January 23, 2002.  Thus, the 
Board concludes that staged ratings are not warranted.  
Fenderson v. West, 12 Vet. App 119 (1999).


ORDER

A separate 10 percent initial evaluation is granted for the 
plantar wart on each foot, resulting in assignment of two 10 
percent ratings instead of one, for the entire initial rating 
period beginning from the January 23, 2002, date of service 
connection for bilateral plantar warts, subject to the law 
and regulations governing the payment of monetary awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


